DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the After-Final Reply filed 14 January 2021, Applicant amended claims 1 and 23, and cancelled claims 20 and 30-32.  Claims 7, 13, 15-17, 21, and 26 were cancelled previously by Applicant.  Claims 1-6, 8-12, 14, 18, 19, 22-25, and 27-29 are pending.  Applicant’s After-Final Reply has been entered.
Rejoinder
Claims 1 and 23 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04, claims 24 and 27-29 (directed to a process of making the allowable product), claims 18, 19 and 25 (directed to a product-by-process based on the foregoing process), and claim 22 (directed to a kit), all having been previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01 November 2018 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); see also MPEP § 804.01.  
Examiner’s Statement of Reasons for Allowance
Applicant’s combination of clarifying amendments to claims 1 and 23 are sufficient to overcome all rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the final Office action (14 October 2020).  The examiner appreciates Applicant’s effort to advance prosecution.  Accordingly, those rejections under are withdrawn.
Referring to paragraph 9 of the non-final Office action issued 04 March 2020, the examiner maintains his position that Renz et al. (US 2006/0217488 A1) in view of Cohen et al. (US 2005/0124762 A1) is representative of the closest prior art.  The claimed maximum concentration of the core-shell particles, based on the total weight of Component (A), was reduced by Applicant from 10 wt% to 5 wt%.  Cohen et al. teaches that the core-shell particles (paras. [0023], [0032], [0033], [0037]) can be used “in the range of at least 10 weight percent to about 30 weight percent and preferably in the range of about 12 weight percent to about 20 weight percent, the percentages being based on the total weight exclusive of filler” (para. [0041]).  However, Cohen et al. does not provide sufficient motivation to select a core-shell particle concentration that is significantly below 10 wt%, for example, 5 wt% (or lower).  The examiner remains mindful that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”  MPEP § 2142.  
Additional prior art references considered for the purpose of evaluating the patentability of the present claims, as recently amended, are listed on the PTO-892 that accompanies this Notice 
In sum, claims 1-6, 8-12, 14, 18, 19, 22-25, and 27-29 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday - Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
12 February 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611